—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 26, 2002, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance *673benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left his employment as a treasury accountant for a mutual fund management firm without good cause. Claimant testified that he felt forced to quit due to the hostile surroundings in the office, which included coworkers and supervisors altering or destroying his files, spreading rumors about him, tapping his work and home telephones and having him followed. Claimant’s supervisors denied engaging in such activities and were unaware of any problems. This conflict in testimony created a credibility issue which the Board was free to resolve in the employer’s favor (see Matter of Nachef [Commissioner of Labor], 288 AD2d 550 [2001]). In any event, although claimant received some criticism of his work, the record establishes that continuing work was available. It is well settled that neither a claimant’s dissatisfaction with the work environment nor an inability to get along with coworkers or supervisors who are perceived as unfairly critical constitutes good cause for leaving employment (see id.; Matter of Gallagher [Commissioner of Labor], 273 AD2d 662 [2000], lv denied 95 NY2d 769 [2000]; Matter of Stearns [Commissioner of Labor], 256 AD2d 781 [1998]; Matter of Ritchie [Sweeney], 243 AD2d 810 [1997]). Furthermore, we find no reason to disturb the Board’s assessment of a recoverable overpayment of benefits based upon its finding that claimant made willful false statements to obtain benefits when he indicated that his employment ended due to lack of work (see Labor Law § 597; Matter of Bracci [Commissioner of Labor], 298 AD2d 823 [2002]).
Cardona, P.J., Peters, Spain, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.